SUPREME COURT OF ARIZONA
                                   En Banc

STATE OF ARIZONA,                 )  Arizona Supreme Court
                                  )  No.  CR-11-0040-PR
                        Appellee, )
                                  )  Court of Appeals
                                  )  Division Two
                 v.               )  No.  2 CA-CR 08-0377
                                  )
                                  )  Pima County
                                  )  Superior Court
DOUGLAS LEE EDDINGTON,            )  No.  CR20061586
                                  )
                       Appellant. )  O P I N I O N
_________________________________ )

                Appeal from the Superior Court in Pima County
            The Honorable Kenneth Lee, Associate Presiding Judge

                                  AFFIRMED
      ________________________________________________________________

                Opinion of the Court of Appeals, Division Two
                      226 Ariz. 72, 244 P.3d 76 (2010)

                                  AFFIRMED
      ________________________________________________________________

THOMAS C. HORNE, ARIZONA ATTORNEY GENERAL    Phoenix
      By    Kent E. Cattani, Chief Counsel,
            Capital Litigation Section
            David A. Sullivan, Assistant Attorney General     Tucson
Attorneys for State of Arizona

ROBERT J. HIRSH, PIMA COUNTY PUBLIC DEFENDER Tucson
      By    Rebecca A. McLean, Deputy Public Defender
            Stephen Richard Elzinga, Rule 38 Law Student
Attorneys for Douglas Lee Eddington
________________________________________________________________

B E R C H, Chief Justice

  1. Any person “interested directly or indirectly in [a] matter” is
     disqualified from serving as a juror for that case.  Ariz. Rev. Stat.
     (“A.R.S.”) § 21-211(2) (2002).  The question before the Court is
     whether a peace officer employed by the law enforcement agency that
     investigated a criminal case has such a disqualifying interest.[1]  The
     answer is yes.
                      I.  FACTS AND PROCEDURAL HISTORY
  2. Douglas Lee Eddington was charged as an accomplice in the murder of the
     son of a Tucson police officer.  During voir dire, one potential juror
     stated that he was employed as a deputy sheriff with the Pima County
     Sheriff’s Department, the law enforcement agency that had investigated
     the crime, and knew between one-third and one-half of the prospective
     witnesses, including the lead detective.  The deputy had been employed
     by the Pima County Sheriff’s Department for twenty-four years and at
     that time was assigned to the Pima County Superior Court security
     detail.  He acknowledged that he therefore understood why two officers
     were present in the courtroom, suggesting that he knew Eddington was in
     custody.
  3. Based on these facts, Eddington moved to strike the deputy for cause.
     The trial court denied the motion, relying on the deputy’s avowals that
     he could be fair and impartial.  Eddington then used a peremptory
     strike to remove the deputy from the panel.  The jury ultimately found
     Eddington guilty of second degree murder.
  4. On appeal, a majority of the court of appeals held that the trial court
     erred in refusing to strike the deputy, reasoning that peace officers
     employed by the law enforcement agency that investigated the case are
     “interested persons” disqualified by A.R.S. § 21-211(2).  State v.
     Eddington, 226 Ariz. 72, 76 ¶ 8, 244 P.3d 76, 80 (App. 2010).  But
     finding no prejudice because the deputy had not participated in
     deciding the case, the court affirmed the conviction.  Id. at 79 ¶ 19,
     244 P.3d at 83 (citing State v. Hickman, 205 Ariz. 192, 199 ¶ 31, 68
     P.3d 418, 425 (2003)).  The concurring judge agreed that the conviction
     should be affirmed, but disagreed that peace officers should be
     automatically disqualified from serving as jurors when their employing
     agency conducted the criminal investigation.  Id. at 83 ¶ 39, 244 P.3d
     at 87 (Kelly, J., specially concurring).
  5. We granted review of the State’s petition because the application of
     A.R.S. § 21-211(2) in this context is an issue of statewide importance.
      We have jurisdiction under Article 6, section 5, clause 3 of the
     Arizona Constitution and A.R.S. § 12–120.24 (2003).
                               II.  DISCUSSION
  6. The right to a jury trial requires unbiased, impartial jurors.  Irvin
     v. Dowd, 366 U.S. 717, 722 (1961); accord State v. Miller, 178 Ariz.
     555, 557, 875 P.2d 788, 790 (1994).  States may determine the
     qualifications for state jury service, so long as juries remain fair
     and representative of the community.  Taylor v. Louisiana, 419 U.S.
     522, 538 (1975).
  7. Both a statute and Court rules set forth grounds on which potential
     jurors may be disqualified from jury service.  See A.R.S. § 21-211;
     Ariz. R. Crim. P. 18.4(b); Ariz. R. Civ. P. 47(c).[2]  Rule 18.4(b)
     directs dismissal for cause of potential jurors who cannot render a
     fair and impartial verdict.  Section 21-211(4) similarly bars
     “[p]ersons biased or prejudiced in favor of or against either of the
     parties.”  While both statute and rule exclude those who cannot be
     fair, the statute also prohibits three other categories of persons from
     sitting as jurors:  (1) witnesses in the action, (2) persons
     “interested directly or indirectly” in the case, and (3) relatives of
     the parties.  A.R.S. § 21-211(1)-(3).
  8. By broadly disqualifying four categories of persons from sitting on a
     jury for a specific case, § 21-211 serves at least three goals:  (1)
     preserving the right to a fair trial by impartial jurors, (2) ensuring
     that jurors derive their knowledge about the case solely from
     information presented at trial to the jurors collectively, and (3)
     protecting the appearance of fairness, which helps instill public
     confidence in the judicial system.  See Press-Enter. Co. v. Superior
     Court, 464 U.S. 501, 508 (1984) (discussing “the appearance of fairness
     so essential to public confidence in the [criminal justice] system”);
     accord State v. Hursey, 176 Ariz. 330, 334, 861 P.2d 615, 619 (1993)
     (noting that “[j]ustice and the law must rest upon the complete
     confidence of the . . . public”) (internal quotation omitted); see also
     Turner v. Louisiana, 379 U.S. 466, 472-73 (1965) (observing that
     verdict must be based on evidence developed during trial); accord
     Miller, 178 Ariz. at 557, 875 P.2d at 790.
  9. As a statutory construction matter, an “interest” must differ from
     “bias” and “prejudice” because the latter two terms are addressed
     together in subsection (4) of § 21-211, while “interest” is separately
     addressed in subsection (2).  Had the legislature intended these words
     to have the same or similar meanings, it likely would have included all
     three terms in the same subsection.  Moreover, if the terms mean the
     same thing, then one subsection is redundant, and we generally construe
     statutes so that no part is rendered redundant or meaningless.  See
     State v. Thompson, 204 Ariz. 471, 475 ¶ 10, 65 P.3d 420, 424 (2003).
 10. The statute does not define the terms direct or indirect interest, but
     Arizona cases provide some guidance.  For example, “[j]urors who are
     insured by an insurance company that is a party in the case” have been
     deemed interested persons because in deciding the case, they may
     improperly consider whether a ruling might affect their insurance
     premiums.  Lopez v. Farmers Ins. Co., 177 Ariz. 371, 374, 868 P.2d 954,
     957 (App. 1993).  Similarly, “every stockholder of a private
     corporation, or a corporation exercising the functions defendant
     exercises, is interested in the event of a suit brought against his
     company and therefore, upon challenge for cause, should be excused.”
     Salt River Valley Water Users’ Ass’n v. Berry, 31 Ariz. 39, 43-44, 250
     P. 356, 357 (1926) (citing statutory provision similar to § 21-211(2)).
      In both cases, the court disqualified the prospective jurors without
     requiring a showing that their interest might have affected their
     ability to fairly and impartially deliberate.  The potential for an
     appearance of bias sufficed to require disqualification regardless of
     any juror-specific finding of actual bias.
 11. Yet an interest under A.R.S. § 21-211(2) is not limited to pecuniary
     concerns.  It may also include a desire to see one side prevail in
     litigation or an alignment with or loyalty to one party or side.  In
     criminal cases, for example, officers of the agency that conducted the
     investigation work closely with the prosecution and are often
     considered part of the prosecution team.  See, e.g., Carpenter v.
     Superior Court, 176 Ariz. 486, 490, 862 P.2d 246, 250 (App. 1993)
     (finding “law enforcement agency investigating a criminal action
     operates as an arm of the prosecutor for purposes of obtaining
     information” under Arizona Rules of Criminal Procedure).  The chief
     investigator may sit at counsel table with the prosecution team, even
     if the investigator will testify in the matter.  Ariz. R. Crim. P.
     9.3(d); accord State v. Williams, 183 Ariz. 368, 379-80, 904 P.2d 437,
     448-49 (1995).  Because investigators are part of the prosecution team,
     the obligation of prosecutors to disclose exculpatory materials extends
     to them.  See Kyles v. Whitley, 514 U.S. 419, 437-38 (1995); see also
     Brady v. Maryland, 373 U.S. 83, 87 (1963); Ariz. R. Crim. P.
     15.1(f)(2), (3).  And the investigating law enforcement agency, by
     making an arrest and presenting the case to the prosecutor and
     cooperating thereafter, indicates its determination that probable cause
     exists and suggests that a conviction should ensue.  Accordingly,
     courts have recognized the interest shared by the investigating agency
     and the prosecution in advocating for a conviction.  See, e.g., Arizona
     v. Evans, 514 U.S. 1, 15 (1995) (identifying “the law enforcement team
     engaged in the often competitive enterprise of ferreting out crime”)
     (citing Johnson v. United States, 333 U.S. 10, 14 (1948)); State v.
     Meza, 203 Ariz. 50, 55 ¶ 21, 50 P.3d 407, 412 (App. 2002).[3]
 12. In addition to the outward appearance of an interest, a co-employee
     might feel pressure in judging the “credibility and conduct of
     coworkers, a role with potential consequences for his future working
     relationships.”  Eddington, 226 Ariz. at 77 ¶ 11, 244 P.3d at 81.  A
     deputy sitting as a juror might hesitate to join a defense verdict in a
     criminal case investigated by fellow officers from his own department
     and presumptively approved by his superior.  Id. at ¶ 10.
 13. Beyond the general perception of fairness, § 22-211 also seeks to
     ensure that jurors decide the facts and return a verdict based solely
     on evidence presented to them during the trial, not on information they
     glean from other sources.  See Parker v. Gladden, 385 U.S. 363, 364
     (1966) (noting a defendant’s right to a jury that considers only the
     evidence presented at trial).  A juror who works for the investigating
     agency might have access to information not available to other jurors.
     This concern is exemplified in this case, where the deputy had
     information relating to Eddington’s in-custody status.  By virtue of
     his position, the deputy might also have had other inside information
     about the investigators or the type of investigation conducted.  Such
     knowledge undermines a defendant’s right to be presumed innocent.  See
     Estelle v. Williams, 425 U.S. 501, 503-04 (1976) (urging courts to “be
     alert to factors that may undermine the fairness of the fact finding
     process”).
 14. A primary purpose of § 21-211 is to promote public confidence in the
     judicial system.  Everyone participating in and observing a trial
     should have confidence that the trial is fair in all respects.  The
     deputy here thought he could decide fairly, and perhaps he could have
     done so, as the trial judge concluded.  But if the defendant’s jury had
     consisted of twelve peace officers employed by the investigating
     agency, the public likely — and the defendant undoubtedly — would
     reasonably perceive that a fair trial had not been had, even if all the
     jurors had sworn during voir dire that they could be fair and
     impartial.
 15. The State argues that peace officers’ jury service is covered by A.R.S.
     § 21-202(B)(5) (Supp. 2011).  That statute, however, simply permits
     peace officers to opt out of jury service.  An excuse from jury service
     differs from a disqualification.  See A.R.S. §§ 21-101 to -236 (2002 &
     Supp. 2011).  Once a peace officer elects to become a member of the
     jury pool, that officer’s participation in the case, like that of any
     other venire person, is subject to § 21-211.
 16. The State also cites State v. Hill for the proposition that a police
     officer acquainted with the prosecutor and two of the state’s witnesses
     may serve on a jury if he says he can remain fair and impartial.  174
     Ariz. 313, 848 P.2d 1375 (1993).  But the facts here differ from those
     in Hill.  There, although the challenged juror was a “police officer,”
     id. at 319, 848 P.2d at 1381, the crime was investigated by “deputies,”
     id. at 317, 848 P.2d at 1379, suggesting that the officers worked for
     different law enforcement agencies.  The opinion mentions no ties
     between the challenged juror and the investigating agency.  Hill
     recognizes that simply being a peace officer, without more, does not
     disqualify one from jury service in a criminal case, a result with
     which we agree.
 17. Here, the deputy was neither exempt nor excused from jury service
     solely because of his occupation.  Rather, he was disqualified from
     serving as a juror on this particular case because of his interest in
     the matter arising from the fact of his employment by the same agency
     that conducted the investigation.
 18. The working relationship between the prosecution and the investigating
     agency is the type of interest § 21-211(2) is meant to cover.  Like the
     court of appeals, we therefore conclude that a peace officer currently
     employed by the law enforcement agency that investigated the case is an
     “interested person” who is disqualified from sitting as a juror.  Our
     conclusion does not depend on the particular officer’s knowledge of
     witnesses or facts of the case or the officer’s belief in his or her
     ability to be fair and impartial.
                              III.  CONCLUSION
 19. For the reasons set forth above, we affirm the opinion of the court of
     appeals.

      _____________________________________
      Rebecca White Berch, Chief Justice

CONCURRING:


_____________________________________
Andrew D. Hurwitz, Vice Chief Justice


_____________________________________
W. Scott Bales, Justice


_____________________________________
A. John Pelander, Justice


_____________________________________
Robert M. Brutinel, Justice
-----------------------
[1]   We use the term “peace officer” as it is defined in A.R.S. §§ 1-
215(28) (Supp. 2011) and 13-105(29) (Supp. 2011).

[2]   Because this is a criminal case, we do not address Civil Rule 47(c).
[3]    The  job  description  of  a  Deputy  Pima  County  Sherriff  further
illustrates the role a deputy may have in investigating  and  prosecuting  a
case.   Investigative  tasks  include  preparing  evidence   for   courtroom
presentation;  testifying  in  court;   investigating   criminal   activity;
preserving and analyzing facts and evidence; interviewing complainants,  the
accused, witnesses, and the  preliminary  investigating  officer;  preparing
and submitting reports of criminal offenses, including  modus  operandi  and
description of  incriminating  evidence,  for  determination  of  guilt  and
prosecution of charges; among other duties.  A deputy employed by  the  same
department that conducted the investigation may  work  with  other  deputies
engaged in investigative tasks related  to  the  case  at  hand.   See  Pima
County Sheriff’s Department, Deputy Sheriff:  Job Description, available  at
http://www.pimasheriff.org/careers/deputy-sheriff/ job-description/.